Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Examiner’s Statement of Reasons for Allowance
Claims 11, 13-16, 19-20 are allowed because the prior art fail to teach an apparatus comprising: a testing device comprising a chamber having a top portion and a bottom portion, a sample holder arranged in the chamber, a temperature sensor having a sensing portion, wherein the sensing portion is arranged adjacent to the sample holder,  a heater arranged at the bottom portion of the chamber, and a heat shield, wherein at least a portion of the heat shield is arranged between the heater and the sample holder; a bin, wherein two or more testing devices are arranged in the bin; and a controller in communication with at least one of the temperature sensor and the heater, wherein the heat shield comprises a reservoir in which the heater is arranged, and a plate that is arranged between the heater and the sample holder, in combination with the remaining limitations of claims 13-16, 19-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 25, 2022